Citation Nr: 1002077	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-02 245 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right hip 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative disc 
disease of the cervical spine.  

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to May 1969 
and from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1.  Service connection for a right hip disability was denied 
in an April 2002 rating decision.  The appellant did not 
perfect an appeal to that decision.  

2.  Regarding the right hip, the evidence added to the record 
since the April 2002 decision is cumulative or redundant of 
the evidence previously of record and does not relate to an 
unestablished fact necessary to substantiate the claim.  

3.  Service connection for degenerative disc disease of the 
lumbar spine was denied in an April 2002 rating decision.  
The appellant did not perfect an appeal to that decision.  

4.  Regarding degenerative disc disease of the lumbar spine, 
the evidence added to the record since the April 2002 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  

5.  Service connection for degenerative disc disease of the 
cervical spine was denied in an April 2002 rating decision.  
The appellant did not perfect an appeal to that decision.  

6.  Regarding degenerative disc disease of the cervical 
spine, the evidence added to the record since the April 2002 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a right hip disability has not been received 
and the claim is not reopened.  38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence to reopen the claim for service 
connection for degenerative disc disease of the cervical 
spine has been received and the claim is reopened.  38 
U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence to reopen the claim for service 
connection for degenerative disc disease of the lumbar spine 
has been received and the claim is reopened.  38 U.S.C.A. 
§5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  The record reflects 
that the originating agency provided the appellant with the 
notice required under VCAA by letter dated in November 2005.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).


New and Material to Reopen Claim for Service Connection for 
Right Hip Disability  

The appellant has appealed the denial to reopen his claim for 
service connection for a right hip disability.  In June 1993, 
the appellant submitted a claim for service connection for a 
right hip disability.  In a July 1993 rating decision, the 
appellant was denied service connection for a right hip 
disability.  The RO found that treatment for a right hip 
injury while on active duty resolved without residual 
disability since no disability was shown on discharge 
examination and that the appellant's hip condition cannot be 
associated with his service in the absence of a continuity of 
symptoms.  The appellant did not appeal that decision and it 
became final.   

In October 1997, the appellant filed to reopen his claim for 
service connection for a right hip disability.  In an October 
1998 rating decision, the RO found that new and material 
evidence adequate to reopen the claim for a right hip injury 
had not been submitted.  The RO found that the evidence 
obtained did not show a link to the claimed condition and the 
appellant's service which ended 24 years ago.  The appellant 
did not appeal that decision and it became final.  

The appellant submitted a claim to reopen his claim for 
service connection for right hip disability in October 1998.  
In an April 2002 rating decision, the RO denied the request 
to reopen the claim for service connection for a right hip 
disability.  The RO determined that the evidence presented 
with the claims did not show service incurrence, nor was 
medical evidence presented showing a link, or nexus between 
the appellant's current condition and service.  The appellant 
submitted a notice of disagreement to that decision in April 
2003.  A Statement of the Case was issued in August 2003.  
The appellant did not perfect an appeal and it became final.  

At the time of the last final denial, the record contained 
service treatment records.  A January 1973 service treatment 
record noted that the appellant fell off an engine and landed 
on his back.  At that time, right hip pain was noted.  
Service treatment records also revealed hip pain in February 
1973.  The separation examination in June 1974 revealed 
normal lower extremities.  Also of record at the time of last 
final denial were outpatient treatment records showing 
treatment for right hip pain.  

Since the last final denial in April 2002, the appellant has 
been afforded VA compensation and pension examinations.  
During the May 2003 VA compensation and pension examination, 
examination of the right hip revealed no evidence of fracture 
or dislocation and no associated narrowing of the hip joint.  
The examiner opined that it is a negative orthopedic 
examination of the right hip and therefore it is less likely 
that he has a problem with the right hip joint per se.  The 
appellant was afforded another VA compensation and pension 
examination in November 2006.  During this examination, the 
appellant was diagnosed with no definite hip joint disease 
identified.  The VA examiner stated that he believed that the 
hip pain is really part of the low back pain problem.  
Outpatient records noting treatment/complaints for right hip 
pain have also been associated with the record since the last 
final denial.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the claim for 
service connection for a right hip disability has not been 
submitted.  The appellant's claim for service connection was 
previously denied on the basis that the evidence did not 
establish service incurrence, nor was medical evidence 
presented showing a link, or nexus between the appellant's 
current condition and service.  At the time of the last final 
denial, the record contained evidence showing complaints of 
right hip pain in service following a fall, and post service 
treatment and/or complaints of right hip pain.  The evidence 
received since the last final denial consists of duplicates 
of what is already of record and other documents which show 
that the appellant is being seen for complaints of right hip 
pain.  Although the appellant has re-submitted evidence 
showing complaints of/treatment for right hip pain, this fact 
had already been established.  Therefore, such evidence is 
cumulative.  The appellant has not submitted any evidence 
showing that he has a right hip disability due to a disease 
or injury that is attributable to service.  Because the 
evidence submitted since the last final decision is 
cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, 
the appellant has not submitted new and material evidence.  
Thus, the Board concludes that new and material evidence has 
not been presented to reopen the claim.

Stated differently, service connection for a right hip 
disability was denied in the past because a right hip 
disability, to include residuals of an injury, attributable 
to service was not shown.  No material facts have changed.

New and Material to Reopen Claims for Service Connection for 
Lumbar and Cervical Spine Disabilities  

The appellant has appealed the denial to reopen his claims 
for service connection for degenerative disc disease of the 
lumbar spine and degenerative disc disease of the cervical 
spine.  The appellant was denied service connection for a 
back disability with arthritis in December 1988.  The RO 
found that the appellant's back problems in service were 
acute and transitory and cannot be related to his current 
back complaints without evidence of continuity of symptoms 
from the time of his discharge to the present.  The appellant 
did not appeal that decision and it became final.  

Service connection for a cervical spine injury was denied in 
a September 1990 decision.  The RO found that the complaints 
of neck stiffness in service was a temporary condition with 
no residual disability found and that a relationship to his 
current neck problems cannot be established without resorting 
to speculation.  The appellant did not appeal that decision 
and it became final.  

The appellant submitted a claim to reopen his claim for 
service connection for a back disability in February 1993.  
In a July 1993 rating decision, the appellant's claim to 
reopen was denied.  The RO found that new and material 
evidence had not been received to reopen the appellant's 
claim for a low back condition because the medical evidence 
did not show a low back condition was incurred in or 
aggravated by service.  The appellant did not appeal that 
decision and it became final.  

In October 1997, the appellant filed a claim for reopen his 
claim for service connection for a low back disability.  In a 
December 1997 rating decision, the RO found that the evidence 
submitted was not material to the issue at hand because it 
failed to establish that a low back condition was incurred in 
or aggravated by service.  The appellant did not appeal that 
decision and it became final.  

The appellant submitted a claim to reopen his claims for 
service connection for neck and back disabilities in October 
1998.  In an April 2002 rating decision, the RO denied the 
request to reopen the claims for service connection for 
degenerative disc disease of the lumbar spine and 
degenerative disc disease of the cervical spine.  The RO 
determined that the evidence did not show service incurrence, 
nor was medical evidence presented showing a link, or nexus 
between the appellant's current conditions and service.  The 
appellant submitted a notice of disagreement to that decision 
in April 2003.  A Statement of the Case was issued in August 
2003.  The appellant did not perfect an appeal to the April 
2002 decision and it became final.  

At the time of the last final denial, the record contained 
service treatment records.  A January 1973 service treatment 
record noted that the appellant fell off an engine and landed 
on his back.  Service treatment records revealed stiff neck 
with no tenderness over spine and bilateral cervical muscle 
stiffness in March 1973.  Also of record at the time of last 
final denial were outpatient treatment records showing 
cervical spine degenerative joint disease, and treatment for 
low back pain.  

Since the last final denial in April 2002, the appellant has 
been afforded VA compensation and pension examinations.  
During the May 2003 VA compensation and pension examination, 
the appellant was diagnosed with significant spondylosis of 
the cervical spine (degenerative joint disease).  The VA 
examiner opined that the disease in the cervical spine is 
more likely is not associated with the fall that occurred in 
service.  The appellant was also diagnosed with degenerative 
joint disease and probable disc ruptures involving the lumbar 
spine.  The VA examiner opined that it is more likely than 
not or as not more likely related to the fall which occurred 
in service.  

The appellant was afforded another VA compensation and 
pension examination in November 2006.  During this 
examination, the appellant was diagnosed with degenerative 
disk disease and degenerative joint disease involving the 
lumbar spine and degenerative disease and degenerative joint 
disease of the cervical spine.  The VA examiner stated that 
he was having real trouble blaming all the appellant's neck 
and back problems on the one injury in service.  He stated 
that it did appear to have been a hard fall but there is not 
a lot of information suggesting it caused an ongoing effect.  
The examiner noted that after service the appellant performed 
multiple labor and intensive work jobs, which doubtless 
contributed to his neck and back problems.  The examiner 
stated that he would think it is possible that the fall 
contributed to the appellant's neck and back problems and he 
would estimate that as a 20 percent contribution to both the 
low back and neck.  He further stated that the appellant does 
not have arthritis other than the joints.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claims for service connection has been submitted.  The 
appellant's claims for service connection were previously 
denied on the basis that there was no showing of service 
incurrence, nor was medical evidence presented showing a 
link, or nexus between the appellant's current conditions and 
service.  At the time of the last final denial, the record 
contained evidence showing  a fall in service in which the 
appellant landed on his back, and outpatient treatment 
records showing cervical spine degenerative joint disease and 
treatment for low back pain.  Since the last final denial, 
the November 2006 VA compensation and pension examiner has 
stated that he would think it is possible that the fall 
contributed to the appellant's neck and back problems and he 
would estimate that as a 20 percent contribution to both the 
low back and neck.  The above statement constitutes new and 
material evidence.  The VA examiner's statement shows a 
potential correlation (nexus) between the appellant's fall in 
service and his current lumbar and cervical spine 
disabilities.  When viewed in the context of the reasons for 
the prior denial, a lack of nexus, the evidence is relative 
and probative of the issue at hand.  Also, if accepted as 
true, this evidence cures one of the prior evidentiary 
defects.  Thus, the Board concludes that new and material 
evidence has been presented to reopen the claims.  

The Board finds that the November 2006 VA compensation and 
pension examination constitutes new and material evidence in 
that it is not cumulative nor redundant of previously 
submitted evidence, and relates to a previously unestablished 
fact.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claims for service 
connection for degenerative disc disease of the lumbar spine 
and service connection for degenerative disc disease of the 
cervical spine.


ORDER

The application to reopen the claim for service connection 
for a right hip disability is denied.  

The application to reopen the claim for service connection 
for degenerative disc disease of the lumbar spine is granted.  

The application to reopen the claim for service connection 
for degenerative disc disease of the cervical spine is 
granted.  


REMAND

The appellant seeks service connection for degenerative disc 
disease of the cervical and lumbar spine.  Service treatment 
records reveal that the appellant had a fall in service and 
landed on his back.  The appellant has been afforded two VA 
compensation and pension examinations.  The May 2003 VA 
examiner opined that the disease in the cervical spine is 
more likely is not associated with the fall that occurred in 
service and that the degenerative joint disease and probable 
disc ruptures involving the lumbar spine is more likely than 
not or as not more likely related to the fall which occurred 
in service.  The appellant was afforded another VA 
compensation and pension examination in November 2006.  The 
VA examiner stated that he would think it is possible that 
the fall contributed to the appellant's neck and back 
problems and he would estimate that as a 20 percent 
contribution to both the low back and neck.

In light of the above, the Board finds that another VA 
compensation and pension opinion is necessary before the 
issues of service connection can be decided.  The Board notes 
that the May 2003 VA compensation and pension opinion appears 
to be made without review of the service treatment records 
and there is no reason or rationale to support the opinion.  
The Board further notes that the November 2006 VA 
compensation and pension opinion is tenuous at best.  As 
such, another opinion is warranted.  

Pursuant to 38 U.S.C.A. §  5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  Here, the evidence 
shows that the appellant had a fall in service and that he 
landed on his back, and that he has attributed his current 
lumbar and cervical spine problems to service.  To ensure 
that VA has met its duty to assist the claimant in developing 
the facts pertinent to this claim and to ensure full 
compliance with due process requirements, a remand is 
necessary.  

Accordingly, the case is REMANDED for the following action:

Obtain a VA etiology opinion on the issues 
of entitlement to service connection for 
degenerative disc disease of the lumbar 
and cervical spine.  The opinion should 
address whether the diagnosed degenerative 
disc disease of the lumbar spine and 
degenerative disc disease of the cervical 
spine are attributable to service.  The 
examiner should state for the record 
whether any currently shown lumbar and 
cervical spine disabilities are likely, as 
likely as not, or not likely related to 
service, to include the fall in service.  
If there is no relationship to the fall in 
service, that fact must be noted in the 
report.  The claims folder should be made 
available to the examiner for review.  A 
complete rationale for all opinions should 
be provided.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


